Citation Nr: 1714020	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  (A temporary total evaluation has been assigned pursuant to 38 C.F.R. § 4.29, from December 20, 2011, through March 31, 2012.)

4.  Entitlement to an initial rating in excess of 40 percent for residuals of a traumatic brain injury (TBI). 

5.  Entitlement to an initial rating in excess of 30 percent for left ankle arthrodesis.

6.  Entitlement to special monthly compensation (SMC) for aid and attendance.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the RO.

In April 2015, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

Following the Board's remand but prior to recertification of the appeal, the Veteran's agent submitted a written notice of withdrawal of services.  Because the agent has properly withdrawn as the Veteran representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2016).

The Board has inferred a claim of entitlement to SMC as part and parcel of the pending claims for increased evaluation.  Akles v. Derwinski, 1 Vet. App 118 (1991).


FINDINGS OF FACT

1.  The Veteran was diagnosed with multilevel degenerative disc disease within one year of his separation from service.  Resolving all doubt in his favor, this disability became manifest to a degree of at least 10 percent within one year of his separation. 

2.  The Veteran has refractive error of the eyes which is not a disease or injury for the purposes of entitlement to VA compensation benefits.

3.  The service-connected PTSD is shown to be productive of a disability picture that more closely resembles that of severe social and industrial inadaptability or occupational and social impairment manifested by deficiencies in most areas; total occupation and social inadaptability is not demonstrated.  

4.  The Veteran's TBI residuals are manifested by, at most, facet level 2 impairments.

5.  The Veteran's left ankle disability is manifested by ankyloses in plantar flexion less than 30 degrees, and in dorsiflexion between zero and 10 degrees. 

6.  During the appeal period, the Veteran had a single disability rated 100 percent disabling, plus additional disabilities independently rated as 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  Multilevel degenerative disc disease of the spine is presumed to have been incurred during active duty service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a refractive error of the eyes is precluded by governing regulations.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

3.  The criteria for the assignment of an increased rating of 70 percent, but no more, for the service-connected PTSD are met.  38 U.S.C. §§ 1110, 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a disability rating in excess of 40 percent for TBI residuals have not been met.  38 U.S.C. §§ 1110, 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2016).

5.  The criteria for a disability rating in excess of 30 percent for the service-connected right ankle disability have not been met.  38 U.S.C. §§ 1110, 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5270 (2016).

6.  The criteria for entitlement to SMC based on statutory housebound status are met.  38 U.S.C. §§ 1110, 1114 (2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, a December 2009 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claims and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board previously remanded the Veteran's claims for additional development in April 2015.  Specifically, the Board requested that the Veteran's VA treatment records be obtained and associated with the claims file.  The Board also requested that the Veteran be scheduled for a VA examination to determine the etiology of his claimed low back disability and examinations to determine the extent of his PTSD and TBI disabilities. 

Upon review, the Board finds that there has been substantial compliance with the April 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested VA treatment records were associated with the claims file and the Veteran was scheduled for additional spine, PTSD, and TBI examinations to take place in April 2016. 

The record reflects that the Veteran failed to report for his scheduled spine, PTSD, and TBI examinations.  He has not provided good cause for his failure to appear or requested that the examinations be rescheduled.  The June 2016 Supplemental Statement of the Case clearly notified the Veteran that he failed to report for his examinations.  As a result, these issues must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).

A complete set of the Veteran's service treatment records has not been associated with the claims file.  In February 2010, the RO notified the Veteran that VA has been unable to locate his service treatment records and requested, in part, that he submit any copies that are in his possession.  The Veteran did not respond to this letter and in March 2010, the RO issued a Formal Finding that the records were unavailable.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Moreover, the Veteran has not raised any arguments regarding VA's compliance with the development of his claim.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").
II. The Service Connection Claims

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include degenerative arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

      A. Low Back Disability 

During a March 2012 VA examination, the Veteran reported that he injured his spine on multiple occasions while stationed in Iraq.  Specifically, he reported that during a parachute jump his equipment became wound up with the parachute cord which caused him to injure his spine.  The Veteran stated that he had X-ray studies conducted during service which showed compressed discs. 

The Veteran's post-service treatment records include an X-ray study that was conducted one month after his separation from service.  This November 2009 treatment record reflects the presence of multilevel degenerative disc disease of the dorsal spine.  

Arthritis causing limited motion not compensable under the appropriate diagnostic code warrants a 10 percent rating for a major joint group and VA regulations classify the vertebrae as minor joints ratable on a parity with major joints.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003 (2016).  Although the record does not contain range of motion findings during for the first year following the Veteran's separation from service, the results documented in the "remarks" section of the March 2012 VA examination report indicate that the Veteran has a compensable limitation of motion of the spine.  

Resolving reasonable doubt in favor of the claimant, the Board finds that the evidence shows that arthritis of the spine was manifested to a degree of 10 percent or more within one year of separation.  Although there is no evidence of range of motion measurements taken within a year of the Veteran's separation from service, the evidence suggests that he had pain on motion and the first documented range of motion findings clearly show that the disability is manifested to a compensable level.  Moreover, the Veteran is competent to report having painful motion and the Board finds those reports credible.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for degenerative disc disease of the spine on a presumptive basis is warranted.  Therefore, the claim is granted.  38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the November 2009 X-ray study also diagnosed the Veteran with levoscoliosis of the dorsal spine.  Unfortunately, the Veteran did not appear for the examination scheduled in light of the Board's April 2015 remand and no further determination could be made regarding the nature, cause, and relationship to service of the Veteran's spine disability.  As such, the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  The Board also notes that the Veteran has not provided any statements regarding levoscoliosis of the spine. 

	B. Right Eye Disability

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed eye disability in April 2012.  During the examination, the Veteran stated that he experienced vision loss as a result of using night vision goggles while on active duty.  Following a clinical examination, the Veteran was diagnosed with nearsightedness with astigmatism in both eyes, but the examiner noted that "with spectacle correction his vision is 20/20 and he has normal ocular health."

The evidence of record does not indicate that the Veteran has an eye disability other than the refractive error identified during the April 2012 examination.  The Board recognizes that the Veteran has claimed that he has "loss of vision in [his] right eye" during the November 2009 claim and May 2010 Notice of Disagreement, however, he has not identified an underlying disability or disagreed with the findings of the VA examiner. 

Refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed eye disability is not warranted.  The preponderance of the evidence shows that the Veteran does not have a current eye disability, other than refractive error which is not considered a disease or injury for VA purposes.  38 C.F.R. § 3.303(c).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In order to warrant a grant of service connection, there must be disability and such disability must be due to disease or injury.  Here, there is no disease or residual of injury of the eye.  Accordingly, under 38 U.S.C. § 1110, he does not have a disability for compensation purposes.

III. The Increased Rating Claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

	A. PTSD

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as with work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was certified to the Board after August 4, 2014, the Board will use the recently updated DSM-5.  See 79 Fed. Reg. 45,093-02 (August 4, 2014). 

As relevant to this case, the DSM-5 states that it was recommended that the use of Global Assessment of Functioning (GAF) scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  The Board recognizes the Court's holding in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) regarding the importance of GAF scores, however, as the medical community has determined that GAF scores are an unreliable measure of a psychiatric disability, the Board will afford the GAF scores mentioned in the record no probative value.  See also Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (Finding that the Board provided an inadequate statement of its reasons or bases for relying on GAF scores in its decision when the appeal was certified after August 4, 2014, and the DSM-5 applied to the claim.)

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  For the reasons that will be explained, the Board finds that a 70 percent rating, but no more, is warranted throughout the entire appeal period. 

As noted, impairment of short and long-term memory are symptoms associated with the criteria for the currently assigned 50 percent rating.  However, in this case, the Veteran's memory problems are severe enough to result in occupational and social impairment in most areas.  See Mauerhan supra; Vazquez-Claudio, supra.  For example, a VA treatment record from November 27, 2009, indicates that the Veteran can read a story and not be able to answer questions about it five minutes later.  It was noted that he "wants to go back to school for nursing and realizes that his memory" will cause him problems.  In statements made to the Social Security Administration in January 2010, the Veteran reported that he used to be a combat medic but cannot think clearly anymore; he indicated that he cannot follow verbal directions because of his memory and has problems following written directions because he will have to "constantly read them."  Testing conducted by the SSA in February 2010, showed that the Veteran has "marked difficulty" in maintaining concentration, persistence or pace.  A neuropsychiatric evaluation "showed a pattern of cognitive impairments which affect processing speed, complex attention, and memory."  In a July 2010 statement, a friend of the Veteran, S.T., indicated that he cannot drive, in part, because he frequently gets lost.  

In short, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social functioning more nearly approximates the degree of impairment contemplated for a 70 percent rating.  As noted, the Veteran's memory problems prevent him from traveling on his own, precludes the memorization of any written material within five minutes, and results in difficulty following instructions that are written down. 

The Board has also considered the Veteran's entitlement to 100 percent disability rating, however, there is no indication of total occupational and social impairment and the Veteran does not appear to contend otherwise.  

With regard to the symptoms mentioned in the rating criteria, the record does not indicate that the Veteran experiences gross impairment in thought processes or communication, engages in grossly inappropriate behavior, is a persistent danger of hurting self or others, or that his symptoms result in an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  As discussed above, the record indicates that the Veteran experiences memory loss, however, the record does not indicate that these symptoms cause the Veteran to forget the names of his close relatives or his own name.  Finally, the record does not indicate that the Veteran experiences persistent delusions or hallucinations.  While a July 2012 VA treatment record notes that the Veteran is on medication to help with his hallucinations, numerous VA outpatient treatment records documents that he has repeatedly denied experiencing hallucinations.  As such, the record does not reflect, and the Veteran does not appear to contend that he experiences persistent delusions or hallucinations. 

As noted, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  However, a VA treatment record from November 2009 noted that the Veteran likes bowling but it takes him about 30 minutes to get adjusted to the noise before he can begin to play.  A March 2012 treatment record noted that he went to a museum with his treatment group and displayed good social skills and appropriate behavior throughout the activity.  A March 2012 VA treatment record noted that the Veteran participated in a "Karaoke Night" as part of group recreation therapy and that he interacted positively with other veterans and staff during the activity.  Finally, in April 2013, the Veteran reported that the Veteran was feeling better and was going to visit his camp on a river.  

In summary, based on the evidence of record, the Board finds that the symptomatology reported by the Veteran and reflected in the record is more reflective of occupational and social impairment consistent with the 70 percent rating the Board is assigning.

The Board will address whether a referral is warranted for extraschedular consideration under 38 C.F.R. § 3.321 in a common discussion below.

	B. TBI

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a. Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a.

Adjudicators are to evaluate the Veteran's physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code. Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

As noted, the Veteran is currently assigned a 40 percent evaluation for residuals of his TBI.  In order to warrant a disability rating in excess of 40 percent, the evidence must show a "total" evaluation to be assigned for one or more facets, or a "3" to be assigned as the highest facet. 

During the pendency of the appeal, the Veteran was afforded a VA examination in March 2012.  Although the Board remanded the Veteran's claim in April 2015 in order to further develop this issue, the Veteran failed to report for a scheduled examination and the claim must be rated based on the evidence of record. 

During the March 2012 VA examination report, the Veteran indicated that he incurred three separate TBIs while on active duty.  Specifically, he indicated that while serving in Iraq, he incurred a TBI on two separate occasions when the Humvee he was in was attacked and disabled.  The Veteran reported that the third incident occurred when an explosive contained in a soldier's pack exploded next to him.  

On clinical evaluation, the VA examiner documented mildly impaired judgment and objective evidence of mild impairment of memory, attention, concentration or executive function.  It was noted that the Veteran's social interactions are occasionally inappropriate and he is occasionally disoriented to one of the four aspects of orientation.  Although the Veteran's motor activity was normal, his visual spatial orientation was found to be mildly impaired.  The examiner indicated that the Veteran did not have any neurobehavioral effects, or consciousness impairment, but that his ability to communicate was impaired.  Finally, the Veteran reported subjective symptoms such as visual impairment, headaches, and seizures.  As detailed below, the highest level of severity for any facet was "2" and a rating of 40 percent is therefore warranted for this appellate period.

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes that the Veteran has been awarded a separate rating for migraine headaches and seizures.

A level of severity of "2" has been assigned for the Memory, Attention, Concentration, Executive Functions facet, indicating that an examiner has found evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "3" is not warranted unless an examiner finds evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless an examiner finds evidence that social interaction is frequently inappropriate. 

A level of severity of "1" has been assigned for the Orientation facet, indicating that an examiner has found evidence that the Veteran is occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  A higher level of severity of "2" is not warranted unless an examiner finds that evidence that the Veteran is occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation.  

A level of severity of "0" has been assigned for the Motor activity indicating that motor activity is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

A level of severity of "1" has been assigned for the Visual Spatial Orientation facet, indicating that an examiner has found evidence of mildly impairment.  Such as the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions but is able to use assistive devices such as GPS (global positioning system).  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderately impaired visual spatial orientation as demonstrated by the claimant usually getting lost in unfamiliar surroundings, having difficulty reading maps, following directions, judging distance, and difficulty using assistive devices such as GPS.

A level of severity of "2" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that cause moderate interference with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examination found no neurobehavioral effects. A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. 

A level of severity of "2" has been assigned for the Communication facet, indicating that an examiner found evidence of an inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  He can generally communicate complex ideas.  A higher level of severity of "3" is not warranted unless an examiner finds evidence of an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication and is able to communicate basic needs. 

As noted, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned for the following facets: memory, subjective symptoms, and communication. 

The Board has also considered the Veteran's assertions as to the severity of his TBI, and in no way discounts the Veteran's asserted difficulties or his assertions that his disability should be rated higher.  However, it must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

	C.  The Left Ankle 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2016).

The Veteran's left ankle disability is currently rated under Diagnostic Code 5270 [ankylosis of the ankle].  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Based on the March 2012 VA examination report which indicates that the Veteran's left ankle is ankylosed, the Board finds that this rating is appropriate.  

Under Diagnostic Code 5270, a 40 percent evaluation is warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  

The Veteran's left ankle disability has been assigned a 30 percent disability rating; in order to warrant an increased rating under Diagnostic Code 5270, the evidence must demonstrate that the Veteran's ankle is ankylosed in plantar flexion at 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

Clinical testing conducted during the March 2012 VA examination revealed that the Veteran's left ankle is ankylosed with plantar flexion less than 30 degree and in dorsiflexion between zero and 10 degrees.  The record does not indicate that the criteria for the next higher 40 percent rating have been met or approximated.  Specifically, the record does not indicate that the Veteran's ankle ankylosed in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees.  The record also does not indicate, and the Veteran does not contend, that there is any abduction, adduction, inversion or eversion deformity of the left ankle. 

The Board recognizes that although the March 2012 VA examiner indicated that the Veteran's ankle was ankylosed, the examination report cited to physical therapy treatment records showing that the Veteran had plantar flexion between zero and 10 degrees and dorsiflexion between 0 and 5 degrees.  The report also indicates that the Veteran has limitation of motion following repetitive-use and flare-ups that result in swelling and a limited range of motion.  However, the record does not indicate, that even with the flare-ups, the Veteran's left ankle disability results in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or that there is any abduction, adduction, inversion or eversion deformity of the left ankle.

	D. Entitlement to an Extraschedular Rating

The Veteran has not asserted that the schedular rating criteria are inadequate to describe the individual disabilities on appeal or the collective impact of the service-connected disabilities, nor has extraschedular consideration been reasonably raised by the evidence of record.  Thus, the Board is not required to discuss extraschedular referral.  See Doucette v. Shulkin, No. 15-2818, (Vet. App. March 17, 2017); Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

	E. SMC based on Housebound Criteria

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities. Id.  A claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  

In a March 2012 rating decision, the RO awarded the Veteran entitlement to a total disability rating based on individual unemployability (TDIU).  In rendering this decision, the RO noted that an "examination shows that [the Veteran's] traumatic brain injury symptoms may likely severely impact physical and sedentary employment."  The RO did not cite to any other evidence or service-connected disability in the process of granting this benefit.  Accordingly, the service-connected TBI residuals qualify as "a service-connected disability rated as total."  See Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  This service-connected disability rated as total, combined with the 70 percent rating assigned above for PTSD, satisfies the criteria for SMC at the housebound rate.  

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person.  See Akles, supra.


ORDER

Service connection for degenerative disc disease of the spine is granted. 

Service connection for a right eye disability is denied. 

An increased disability evaluation of 70 percent, but no higher, for the service-connected major depressive disorder with PTSD is granted, subject to the regulations controlling disbursement to monetary benefits.

Entitlement to a disability rating in excess of 40 percent for residuals of a traumatic brain injury is denied. 

Entitlement to a disability rating in excess of 30 percent for a left ankle disability is denied. 

Entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


